     Case 2:17-cr-00390 Document 784 Filed on 09/29/20 in TXSD Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §   CRIMINAL NUMBER 2:17-CR-390
                                           §
MARIA CANDELARIA LOSOYA                    §

                STIPULATION REGARDING RESTITUTION

      The United States of America, by and through Ryan K. Patrick, United States

Attorney, and Zahra Jivani Fenelon, Assistant United States Attorney, for the

Southern District of Texas, and Maria Candelaria Losoya, by and through her

attorney, Richard Nunez, have entered into this Stipulation to Set Restitution. The

terms of the Stipulation are as follows:

      1.     On August 1, 2017, the Defendant, Maria Candelaria Losoya, pled

             guilty to Count One of the Indictment which charged her with sex

             trafficking of a child in violation of 18 U.S.C. §§ 1591(a)(1), (b)(1),

             1594(a) and 18 U.S.C. § 2. On October 8, 2019, Defendant’s co-

             conspirator, David Keith Wills, was found guilty by a jury for sex

             trafficking of a child, among other counts.

      2.     On December 18, 2019, this Court sentenced Ms. Losoya to 180 months

             confinement and deferred the determination of restitution pursuant to

             18 U.S.C. § 3664(d)(5).
Case 2:17-cr-00390 Document 784 Filed on 09/29/20 in TXSD Page 2 of 3




 3.    On July 2, 2020, the United States filed a Notice of Restitution Request

       in Ms. Losoya’s case, requesting $172,000 for the anticipated long-term

       therapy needs of Jane Doe, the minor victim that was sexually

       trafficked by Ms. Losoya and Mr. Wills. The restitution request was

       supported by an evaluation by Dr. John Adams, a child and adolescent

       psychiatrist at Bright Minds Family Psychiatry.

 4.    On July 30, 2020, the U.S. Probation Office filed an Amended

       Presentence Investigation Report (PSR) in Mr. Wills’s case, which

       included the Government’s restitution request of $172,000 for Jane

       Doe’s anticipated therapy needs.

 5.    On September 22, 2020, Mr. Wills was sentenced and assessed

       $172,000 in restitution, to be paid joint and severally with Ms. Losoya.

 6.    Ms. Losoya agrees to pay $172,000 in restitution to Jane Doe, joint and

       severally with co-defendant David Keith Wills.

 7.    The Government supports this agreement regarding the resolution of its

       restitution request in Ms. Losoya’s case.

 8.    Defendant agrees that the restitution payments shall be made to the

       Clerk of Court, U.S. District Court, Attention: Finance, P.O. Box

       61010, Houston, TX 77208, who shall make payments to Liana

       Gonzales, ad litem for victim, Jane Doe, at 5337 Yorktown Blvd., Suite



                                   2
    Case 2:17-cr-00390 Document 784 Filed on 09/29/20 in TXSD Page 3 of 3




            5-3, Corpus Christi, Texas 78413.

      9.    Restitution is due in accordance with the Bureau of Prisons' Inmate

            Financial Responsibility Program. Any balance remaining after release

            from imprisonment shall be due in equal monthly installments of $100,

            to commence 30 days after release from imprisonment to a term of

            supervision.

      10.   The parties respectfully ask the Court to include this Stipulation

            Regarding Restitution as part of Ms. Losoya’s Judgment.



                             Respectfully submitted,



s/ Zahra Jivani Fenelon                    s/ Richard Nunez
Zahra Jivani Fenelon                       Richard Nunez
Assistant United States Attorney           Attorney for Maria Candelaria Losoya
1000 Louisiana, Suite 2300                 144 E. Price Road
Houston, Texas 77002                       Brownsville, Texas 78521
(713) 567-9309                             (956) 541-8502




                                       3
